Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 08/18/2022, which are in response to USPTO Office Action mailed 06/20/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2011/0115617 A1, hereinafter referred to as Bennett), and further in view of Narea et al. (US 2010/0201545 A1, hereinafter referred to as Narea).
Regarding claim 1, Bennett teaches: A speed based hands-on alarm system for a steering wheel, comprising ([0026], determining vehicle speed, and controlling driver hand positions based on vehicle speed; Fig. 3, shows determining the vehicle speed, and activating an alarm for the steering wheel), 
a steering wheel body with a circumferential steering wheel (Fig. 1, shows a circumferential steering wheel and wheel body);
a first touch sensor being integrated into a right hemisphere of the steering wheel body and a second touch sensor being integrated into a left hemisphere of the steering wheel body ([0045], steering wheel sensors 2 detect the presence of the driver’s hand; Fig. 1, the steering wheel has touch sensors 2 on the right hemisphere of the steering wheel body (sections 11-14) and touch sensors 2 on the left hemisphere of the steering wheel body  (sections 15-18);
a notification alarm including an indicator light and an audible alarm ([0047], the controller determines to activate the in-vehicle alarm; [0046], the internal alarm can be an audible or visible indicator to the driver that an unsafe driving practice is in progress; [0047], the controller determines that an unsafe is in progress after a period of time passes and activates the in-vehicle alarm);
a processing unit, wherein the processing unit is communicably coupled with a vehicle logic board to retrieve vehicle status information; wherein the processing unit includes circuitry with program instructions to ([0047], the system controller receives inputs identifying the driver, condition of the road, and vehicle speed; the controller determines hand positioning, and outputs an alarm when unsafe practices occur; here, the controller includes a processing unit with circuitry):
receive vehicle status information including a vehicle speed ([0047], the system controller receives inputs identifying the driver, condition of the road, and vehicle speed),
receive touch sensor information from the first touch sensor and the second touch sensor ([0047], the controller activates the input from the steering wheel sensors; the controller looks for input from the left-hand steering wheel sensors and the right-hand steering wheel sensors),
determine a safety status based on the vehicle status information and the touch sensor information ([0047], the controller determines that an unsafe practice is in progress after a time has passed and an unsafe conditions persists; the unsafe condition depends on the road conditions, vehicle speed, driver identity, and driver hand positions), and
issue an activation signal to the notification alarm to activate the indicator light and the audible alarm of the notification alarm when the safety status crosses a warning threshold, the warning threshold including ([0047], the controller determines that an unsafe is in progress after a period of time passes and activates the in-vehicle alarm; [0046], the internal alarm can be an audible or visible indicator to the driver that an unsafe driving practice is in progress; [0047], the controller determines that an unsafe is in progress after a period of time passes and activates the in-vehicle alarm), 
the touch sensor information is received from only one of the first touch sensor and the second touch sensor after a predetermined wait time and the vehicle speed is greater than a threshold speed ([0047], the system controller receives inputs identifying the driver, condition of the road and vehicle speed; the controller activates input from the corresponding steering wheel sensors; the controller looks for input from the left and right hand steering wheel sensors and the clock/timer to determine elapsed time; the controller determines that an unsafe practice is in progress the timer is started and after a pre-set period passes (i.e. predetermined wait time determined by the warning threshold), the in-vehicle alarm is activated; Fig. 4a, when operating at high speeds (i.e. vehicle speed is greater than a threshold speed) and with poor roads, fewer hand positions are allowed, meaning the hands need to be sensed at sections 12 and 17 for no alarm to sound; [0048], the range of hand positions that is activated is reduced at higher speeds and reduced further depending on road conditions; this means, the hands need to be in exact locations to be sensed and meet safe operation conditions; [0049], if only one hand is sensed for a short time the driver will be reminded by an in car alarm; Fig. 4b, when only one hand is sensed (i.e. touch sensor information is received only from the first touch sensor), an alarm is activated; here, when driving at high speeds and only one hand is sensed, an alarm is activated),
the touch sensor information is not received from the first touch sensor and the second touch sensor (Fig. 4b, if no hands are sensed, an in-vehicle alarm is activated; [0049], the absence of any hands on the steering wheel (i.e. no touch sensor information is received from the first or second touch sensors) while the vehicle is moving results in immediate activation of the internal alarm, external alarm, and recorder), and 
the touch sensor information received from the first touch sensor and the second touch sensor indicate that hands of a driver are not in a predetermined optimal position ([0047], the controller looks for input from the left and right hand steering wheel sensors and the clock/timer to determine elapsed time; the controller determines that an unsafe practice is in progress the timer is started and after a pre-set period passes, the in-vehicle alarm is activated; Fig. 4a, when operating at high speeds (i.e. vehicle speed is greater than a threshold speed) and with poor roads, fewer hand positions are allowed, meaning the hands need to be sensed at sections 12 and 17 for no alarm to sound; [0048], the range of hand positions that is activated is reduced at higher speeds and reduced further depending on road conditions; this means, the hands need to be in exact locations to be sensed and meet safe operation conditions; [0049], if only one hand is sensed for a short time the driver will be reminded by an in car alarm; Fig. 4b, when only one hand is sensed (i.e. touch sensor information indicates hands are not in optimal position), an alarm is activated),
wherein the first and second touch sensors are electronically coupled with the processing unit ([0047], the controller activates the input from the steering wheel sensors; the controller looks for input from the left-hand steering wheel sensors and the right-hand steering wheel sensors; here, the controller/processor is electronically coupled to the touch sensors); 
wherein the notification alarm is electronically connected to the processing unit ([0047], the controller determines that an unsafe practice is in progress after a period of time passes and activates the in-vehicle alarm; here, the controller/processing unit is connected to the alarm electronically), and 
wherein the indicator light of the notification alarm is illuminated ([0046], the internal alarm can be an audible or visible indicator to the driver that an unsafe driving practice is in progress; here, a visible indicator would be an indicator light that is illuminated).
However, Bennett does not explicitly teach wherein the indicator light of the notification alarm is continuously illuminated when the vehicle speed is at the threshold speed.
Narea teaches wherein the indicator light of the notification alarm is continuously illuminated when the vehicle speed is at the threshold speed ([0032], the vehicle monitors the speed of the driver and compares this with the speed limit of the street the driver is riding on; if the vehicle is moving above said speed limit (i.e. when vehicle speed is at a threshold speed) the vehicle will alert the driver of this event for a period of time, for example, 5 seconds, and continuously monitor the speed after; see also [0030]; [0031], the alerting means can be a visual alert).
Bennett and Narea are analogous art to the claimed invention since they are from the similar field of vehicle safety systems . It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bennett with the alarm of Narea to create a speed-based hands-on alarm system wherein the indicator light of the notification alarm is continuously illuminated when the vehicle speed is at the threshold speed.
The motivation for modification would have been to create a speed-based hand-on alarm system wherein the indicator light of the notification alarm is continuously illuminated when the vehicle speed is at the threshold speed in order to create a safer vehicle system that can better notify the driver of dangerous operations, thus reducing dangerous driving situations.

Regarding claim 8, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1, wherein the indicator light is continuously illuminated for a time period within a range of 2 seconds (s)-5 s when the vehicle speed is at the threshold speed (Bennett, [0046], the internal alarm can be an audible or visible indicator to the driver that an unsafe driving practice is in progress; here, a visible indicator would be an indicator light that is illuminated; Narea, [0032], the vehicle monitors the speed of the driver and compares this with the speed limit of the street the driver is riding on; if the vehicle is moving above said speed limit (i.e. when vehicle speed is at a threshold speed) the vehicle will alert the driver of this event for a period of time, for example, 5 seconds, and continuously monitor the speed after; see also [0030]; [0031], the alerting means can be a visual alert).

Regarding claim 9, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1, wherein the first touch sensor and the second touch sensor are electronically coupled with the processing unit through a set of data transfer cables, wherein the set of data transfer cables is integrated into the steering wheel body (Bennett, [0045], the steering wheel sensors are connected in parallel to the system controller (via data transfer cables); Fig. 5, the controller 20 and data transfer cables are integrated into the steering wheel body; see also [0050]).

Regarding claim 10, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 9, wherein the set of data transfer cables is positioned within a set of spokes of the steering wheel body (Bennett, [0045], the steering wheel sensors are connected in parallel to the system controller (via data transfer cables); Fig. 5, the controller 20 and data transfer cables are integrated into the steering wheel body via the set of spokes of the body; here, the center component acts as a set of spokes where the controller and data transfer cables can be stored; see also [0050]).

Regarding claim 11, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1, wherein the first touch sensor is separated from the second touch sensor by a first steering wheel body section and a second steering wheel body section, wherein the first steering wheel body section is positioned opposite the second steering wheel body section (Bennett, [0045], steering wheel sensors 2 detect the presence of the driver’s hand; Fig. 1, the steering wheel has touch sensors 2 on the right hemisphere of the steering wheel body (sections 11-14) and touch sensors 2 on the left hemisphere of the steering wheel body (sections 15-18); the touch sensor sections are separated by a first steering wheel body section at the top of the wheel (where “3-10 and 20” are labeled) and second steering wheel body section at the bottom of the wheel (the gap in sensors between sections 14 and 15)).

Regarding claim 13, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1, wherein the system recognizes the threshold speed (Bennett, [0047], the system controller receives inputs identifying the driver, condition of the road and vehicle speed; the controller determines that an unsafe practice is in progress; Fig. 4a, when operating at high speeds (i.e. vehicle speed is greater than a threshold speed) and with poor roads, fewer hand positions are allowed, meaning the hands need to be sensed at sections 12 and 17 for no alarm to sound; [0048], the range of hand positions that is activated is reduced at higher speeds and reduced further depending on road conditions). However, Bennett-Narea do not explicitly teach wherein a threshold speed is within a range of 50 kilometers per hour (km/h)-75 km/h. This range of speed would be obvious to one of ordinary skill in the art to try. A vehicle can only operate between zero and its absolute maximum speed. Within this finite range, a vehicle can be tested to determine what range of speed becomes unsafe for a driver to operate the vehicle without using both hands on the steering wheel. Therefore, it would be obvious to one of ordinary skill in the art to try the threshold speed within a range of 50 km/h – 75 km/h since there are a finite number of identifiable speeds and solutions, with predictable results. 

Regarding claim 16, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1, wherein the first touch sensor and the second touch sensor are in the form of sensor strips wrapped circumferentially around the right hemisphere and left hemisphere of the steering wheel body, respectively, wherein each wrap of the sensor strips is separated by 1x to 2x the width of the sensor strip, and wherein the sensor strip has a width of from 1 mm to 2 mm (Bennett, Fig. 1, shows sensor strips 2 wrapped circumferentially around the right and left hemispheres of the steering wheel body; each of the sensor strips is separated by 1x to 5x the width of the strip, and the width of the strip is 1mm to 2mm (see Cross-Section “A-A” for a more detailed image of the sensor strips).

Regarding claim 17, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1, wherein the first touch sensor and the second touch sensor are in the form of sensor strip arcs positioned adjacent the outermost surface of the steering wheel body (Bennett, Fig. 1, shows sensor strips 2 wrapped circumferentially around the right and left hemispheres of the steering wheel body; Cross-Section “A-A” shows the strips are positioned on the outermost surface of the steering wheel body; the sensors are positioned in arcs along the steering wheel body).

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2011/0115617 A1, referred to as Bennett), and Narea et al. (US 2010/0201545 A1, referred to as Narea), and further in view of Lisseman et al. (US 2011/0246028 A1, hereinafter referred to as Lisseman).
Regarding claim 14, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1. However, Bennett-Narea does not explicitly teach wherein the predetermined wait time is within a range of 5 seconds (s)-15 s.
	Lisseman teaches wherein the predetermined wait time is within a range of 5 seconds (s)-15 s ([0020], when the control unit or system is set to look for contact on the steering wheel by two hands of the driver using sensors, a time based algorithm can be used to determine the length of time when one hand is not in contact with the wheel so that the control system is not constantly raising an alarm every moment one hand is lifted from the steering wheel; such a threshold length of time may be, for example, 1-10 seconds; here, the wait time can be within a range of 5-15 seconds).
	Bennett, Narea, and Lisseman are analogous art to the claimed invention since they are from the similar field of steering wheel vehicle safety systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bennett-Narea with the wait time of Lisseman to create a speed based hands-on alarm system for a steering wheel wherein a predetermined wait time is within a range of 5 s-15 s.
The motivation for modification would have been to create a speed based hands-on alarm system for a steering wheel wherein a predetermined wait time is within a range of 5 s-15 s in order to have a steering wheel alarm that is not constantly raising an alarm every moment one hand is lifted from the steering wheel, thus improving the user experience.

Regarding claim 15, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1, wherein the notification alarm includes a vibration mechanism, the vibration mechanism being triggered when the safety status crosses the warning threshold (Bennett, Fig. 4a, when operating at high speeds (i.e. vehicle speed is greater than a threshold speed) and with poor roads, fewer hand positions are allowed, meaning the hands need to be sensed at sections 12 and 17 for no alarm to sound; Fig. 4b, when only one hand is sensed (i.e. touch sensor information is received only from the first touch sensor), an alarm is activated; Narea, [0032], if the vehicle is moving above said speed limit (i.e. when vehicle speed is at a threshold speed) the vehicle will alert the driver of this event for a period of time, for example, 5 seconds, and continuously monitor the speed after; see also [0030]; [0031], the alerting means can be a visual alert, an audible alert, or a tactile alert such as a physical vibration). However, Bennett-Narea do not explicitly teach the notification alarm includes a vibration mechanism integrated into the steering wheel body.
Lisseman teaches: the notification alarm includes a vibration mechanism integrated into the steering wheel body ([0043], the warning system may use various methods to prompt the driver to place two hands on the steering wheel, such as a warning sound, a warning voice, vibrating the wheel using a physical wheel-based vibration device; see also [0021]).
Bennett, Narea, and Lisseman are analogous art to the claimed invention since they are from the similar field of steering wheel vehicle safety systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bennett-Narea with the vibration alert of Lisseman to create a speed based hands-on alarm system for a steering wheel wherein the notification alarm includes a vibration mechanism integrated into the steering wheel body.
The motivation for modification would have been to create a speed based hands-on alarm system for a steering wheel wherein the notification alarm includes a vibration mechanism integrated into the steering wheel body in order to have a steering wheel alarm that can use multiple alert styles that can be better suited for the driver, thus improving the user experience.

Regarding claim 18, Bennett-Narea further teach: The speed based hands-on alarm system for a steering wheel of claim 1, further comprising: a plurality of pressure sensors integrated along the circumferential steering wheel (Bennett, Fig. 1, shows sensor strips 2 wrapped circumferentially around the right and left hemispheres of the steering wheel body; Cross-Section “A-A” shows the strips are positioned on the surface of the steering wheel body). However, Bennett-Narea do not explicitly teach sensors integrated along an inner circumference of the circumferential steering wheel along a bottom portion of the circumferential the steering wheel body representing a 90-degree arc.
Lisseman teaches sensors integrated along an inner circumference of the circumferential steering wheel along a bottom portion of the circumferential the steering wheel body representing a 90-degree arc ([0035], each of the steering wheel zones can include a sensor 50; the sensor can be a pressure-sensitive material; Fig. 3, shows, element 50, which is the sensor, being wrapped around the steering wheel in such a way that integrates the sensors along an inner circumference of the steering wheel along a bottom portion of the steering wheel body representing a 90-degree arc).
Bennett, Narea, and Lisseman are analogous art to the claimed invention since they are from the similar field of steering wheel vehicle safety systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bennett-Narea with the sensor design of Lisseman to create a speed based hands-on alarm system for a steering wheel wherein the sensors are integrated along an inner circumference of the circumferential steering wheel along a bottom portion of the circumferential the steering wheel body representing a 90-degree arc.
The motivation for modification would have been to create a speed based hands-on alarm system for a steering wheel wherein the sensors are integrated along an inner circumference of the circumferential steering wheel along a bottom portion of the circumferential the steering wheel body representing a 90-degree arc in order to have a steering wheel sensor system that can more accurately sense the locations of the driver’s hands, thus creating a system that is better suited for the driver and the current driver situation, thus improving the user experience.
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant states the cited references fail to describe all of the features recited in claim 1. 
However, Examiner respectfully disagrees. Bennett teaches: A speed based hands-on alarm system for a steering wheel, comprising ([0026]; Fig. 3), a steering wheel body with a circumferential steering wheel (Fig. 1); a first touch sensor being integrated into a right hemisphere of the steering wheel body and a second touch sensor being integrated into a left hemisphere of the steering wheel body ([0045]; Fig. 1); a notification alarm including an indicator light and an audible alarm ([0047]; [0046]); a processing unit, wherein the processing unit is communicably coupled with a vehicle logic board to retrieve vehicle status information; wherein the processing unit includes circuitry with program instructions to ([0047]): receive vehicle status information including a vehicle speed ([0047]), receive touch sensor information from the first touch sensor and the second touch sensor ([0047]), determine a safety status based on the vehicle status information and the touch sensor information ([0047]), and issue an activation signal to the notification alarm to activate the indicator light and the audible alarm of the notification alarm when the safety status crosses a warning threshold, the warning threshold including ([0047]; [0046]), the touch sensor information is received from only one of the first touch sensor and the second touch sensor after a predetermined wait time and the vehicle speed is greater than a threshold speed ([0047]; Fig. 4a; [0048]; [0049]; Fig. 4b), the touch sensor information is not received from the first touch sensor and the second touch sensor (Fig. 4b; [0049]), and the touch sensor information received from the first touch sensor and the second touch sensor indicate that hands of a driver are not in a predetermined optimal position ([0047]; Fig. 4a; [0048]; [0049]; Fig. 4b), wherein the first and second touch sensors are electronically coupled with the processing unit ([0047]); wherein the notification alarm is electronically connected to the processing unit ([0047]), and wherein the indicator light of the notification alarm is illuminated ([0046]).
Narea teaches wherein the indicator light of the notification alarm is continuously illuminated when the vehicle speed is at the threshold speed ([0032]; [0030]; [0031],).
Bennett and Narea in combination teach the limitations of claim 1. The motivation for modification would have been to create a speed-based hand-on alarm system wherein the indicator light of the notification alarm is continuously illuminated when the vehicle speed is at the threshold speed in order to create a safer vehicle system that can better notify the driver of dangerous operations, thus reducing dangerous driving situations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelson (US 2015/0307022 A1): Nelson teaches detecting the location of an operator’s hand on a vehicle steering wheel. Haptic devices may be actuated in the steering wheel to provide a message to the operator based on the hand location.
Bosch et al. (US 2011/0241850 A1): Bosch teaches a sensor for installation on a steering wheel including a pressure sensitive material mounted on the steering wheel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664